By the Court,
McCarran, C. J.:
In a suit for delinquent taxes prosecuted by respondent against appellant in the Eighth judicial district court iii and for Lyon County, that court entered judgment for $12,583.70 and costs amounting to $798.78. After perfecting the appeal to this court, the appellant, defendant in the court below, and the State of Nevada as respondent here, each acting by and through its duly authorized representatives, to wit, the attorney-general and the district attorney of Lyon County, and Henry I. Moore, Esq., entered into the following stipulation:
"Come the parties by their attorneys in the above entitled and numbered cause now pending on appeal before this court, and stipulate and agree that the judgment heretofore entered in the district court of the Eighth judicial district, in and for Lyon County, State of Nevada, shall be amended, reformed, and modified, and that judgment shall be entered by the supreme court in favor of the plaintiff and respondent and against the defendant and appellant in the sum of $11,052.17, which judgment in said total sum shall be enforced by plaintiff and respondent against defendant and appellant as in full and final payment, adjudication, and settlement of the original taxes, penalty, attorney’s fee, and costs accruing or accrued to date in favor of the plaintiff and respondent in said action. It is further stipulated that said judgment in the above-named sum shall draw interest at the rate of 7 per cent per annum from the date of entry until paid. It is further stipulated that said reformed judgment may be entered by the supreme court at any time without further notice or formal hearing, and shall be in all things binding upon the parties as *222though after hearing upon the merits in said court. It is further stipulated that the plaintiff and respondent shall recover against defendant and appellant any and all costs which may hereafter accrue in favor of plaintiff and respondent in this or any other court in the enforcement of said judgment. [Signed] Geo. B. Thatcher, Attorney-General, Clark J. Guild, District Attorney of Lyon County, Attorneys for Plaintiff and Respondent. Henry I. Moore, Attorney for Defendant and Appellant.”
By section 3660, Revised Laws, it is provided:
"In all suits brought for the collection of delinquent taxes, as provided for in the preceding section, the complaint and summons shall demand, and the judgment shall be entered for twenty-five per centum in addition to the tax of ten per centum thereon and costs; and such tax, penalty, and costs shall not be discharged, nor shall the judgment therefor be satisfied except by the payment of the tax, original penalty, costs, and the additional penalty herein prescribed in full.”
Under section 4835, Revised Laws, this court—
"may reverse, affirm, or modify the judgment or order appealed from as to any or all of the parties, and may, if necessary, order a new trial, or the place of trial to be changed. When the judgment or order appealed from is reversed or modified, this court may make, or direct the inferior court to make, complete restitution of all property and rights lost by the erroneous judgment or order.”
We are not unmindful of a former decision of this court (State v. C. P. R. R. Co., 10 Nev. 47), wherein it was held that under statutes then existing neither a district attorney nor a board of commissioners had authority to make any compromise or composition with delinquent taxpayers or to release them from their liability to pay any part of the taxes they were legally bound to pay. We are not called upon here to disturb the rule as asserted in that instance, nor are we called upon to say that under our recent and modern statutes pertaining to taxation, assessment, and equalization, such a rule would be applicable. *223Suffice it to say that under the stipulation entered into by all of the parties the judgment of the lower court in its entirety is brought before us for modification. What may have induced this stipulation is not a matter with which we are concerned. If the matter came before us by way of a confession of error by respondent, it goes without saying that this court, under the provision of the statute cited, would have the power to modify the judgment. Coming here by stipulation, we view the matter in the same light.
It must be noted that in this matter we are not called upon, nor do we assume, to deal with a compromise such as that commented upon by this court in the case of State v. C. P. R. R. Co., supra. This matter, as has already been related, was litigated in a court of competent jurisdiction, and judgment was therein rendered. After appeal from that judgment to this tribunal, the stipulation set forth was formally entered into by the legally constituted authorities, the force of which stipulation bore expressly on the judgment as rendered by the trial court. We are dealing here, not with the acts of ministerial officers, nor are we called upon to regard such acts in any way whatever; neither are we dealing with resolutions or acts looking to expediency in the way of avoiding prolonged litigation; nor are we called upon to conjecture how the appeal could have been dismissed had motion been made for that purpose. We are dealing with a stipulation, in which duly constituted representatives of the state and county bring to our attention a judgment rendered by a subordinate tribunal and ask that we modify that judgment. The matter being here on appeal, this court alone has the right, pursuant to section 4836 of our Revised Laws, to modify the judgment appealed from as to any or all of the parties. The state, through its attorney-general, and the county, through its district attorney, having virtually moved this court, by way of stipulation, that the judgment "be amended, reformed and modified * * * and be entered by the supreme court in favor of plaintiff and respondent and against the *224defendant and appellant” in the sum specified, we know of no reason, and none has been suggested, why we should do otherwise.
It is therefore ordered that the judgment of the trial court be and the same is hereby modified to the sum of $11,052.17, said amount to bear interest at the rate of 7 per cent per annum from the date of the former entry of said judgment until paid.
The cause is remanded, with instructions to the trial court to enter its judgment accordingly.